Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (“Agreement”) is made by and between NIGEL TRAVIS
(“You”) and PAPA JOHN’S INTERNATIONAL, INC., a corporation organized and
existing under the laws of the State of Delaware (“Company”), as of the 31st day
of  January, 2005 (“Effective Date”).

 

W I T N E S S E T H:

 

WHEREAS, Company desires to hire and employ You, and You desire to be employed
by Company, pursuant to the terms and conditions hereinafter provided for.

 

WHEREAS, Your position with the Company requires that You be trusted with
extensive responsibility and confidential information of the Company.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in consideration of the mutual covenants
and obligations herein contained, the Company and You (individually, a “Party”;
together, the “Parties”), agree as follows:

 

Section 1:                                         Employment and Term

 

1.1                                 Employment.  Company agrees to and does
hereby employ You, and You agree to and do hereby accept employment by Company,
on the terms and subject to the conditions set forth in this Agreement effective
as of the Effective Date.  The parties agree that discussions concerning the
possible renewal of this Agreement will begin in the fifth year of this
Agreement’s term.

 

1.2                                 Term of Employment.  You shall be and are
hereby employed by Company for the period commencing on the Effective Date and
continuing until termination of employment as provided for in Section 7 of this
Agreement.

 

1.3                                 Standard of Services Required.  You shall
(a) devote Your full business time and energy to the business and affairs of the
Company (and any undertaking by You of any additional activities which distract
therefrom or provide additional gainful employment shall not be undertaken
without first notifying and obtaining approval from the board of directors of
Company); (b) perform Your duties hereunder diligently and to the best of Your
ability; (c) use Your best efforts, skills and abilities to promote the
Company’s interests; (d) reside in the Louisville, Kentucky area; and (e)
perform such other duties and services for the Company as may be required of You
by virtue of Your position, or as directed by the board of directors of the
Company (the “Board”), or the Company’s Executive Chairman, or such other
non-executive chairman as the Company may designate.  You agree to comply, and
cause the Company to comply, with all applicable governmental regulations and
guidelines which relate to Company products, services, methods and technologies
with which Your duties and services are related.  You also agree to comply fully
with all policies and practices of the Company.  The Company recognizes Your
position as a Director of The Bombay Company and agrees that Your service on
that Board or local charitable or philanthropic boards will not be construed as
a violation of this provision, so long as such service is reasonable in scope
and dedication of time.

 

1.4                                 Position and Duties.  You shall serve in the
position identified on SCHEDULE A attached hereto and incorporated by reference
herein (or such other position of similar responsibility as may be assigned by 
the  Board).  You shall at all times report to, and Your business activities
shall at all times be subject to the direction and control of the Board.  Your
duties and services include, but are not limited to, those matters identified on
said SCHEDULE A.

 

--------------------------------------------------------------------------------


 

Section 2:                                         Compensation and Benefits

 

2.1                                 Compensation.  During the term of Your
employment by the Company pursuant to this Agreement, Company shall pay You
compensation and provide You with benefits as follows:

 

2.1.1                        Base Salary.  In consideration of the duties and
services to be rendered by You to Company, Company will pay to You a salary
(“Base Salary”) in the amount identified as such on SCHEDULE A hereto.  Base
Salary shall be payable on a weekly basis or as the Company’s pay practices
shall be established or modified from time to time.  Base Salary payments shall
be subject to all applicable Federal and state withholding, payroll and other
taxes.  You will be reviewed at least on an annual basis by the Compensation
Committee of the Board or a member thereof.  As CEO, the Base Salary component
of Your overall compensation shall not be reduced below the Base Salary amount
set forth in Schedule A during the Term of this Agreement.

 

2.1.2                        Bonus.  In further consideration of the duties and
services to be rendered by You to Company, You shall also be eligible to receive
bonus payments and participate in Company’s Executive Long Term Incentive
Program in an amount and in a structure as set forth in SCHEDULE A hereto

 

2.2                                 Your Benefit Plans.  During the term of Your
employment with Company, You shall be entitled to (a) such sick, holiday and
other absences consistent with Company’s policies as established and modified
from time to time by the Board; (b) 20 vacation days per annum and (c) such
hospitalization, disability and major medical insurance benefits as are, from
time to time, maintained and modified by Company for its employees.  Your
entitlement to, and participation in, such benefit plans shall be subject to the
same eligibility requirements and cost assessment policies as apply to other
employees who are eligible to participate therein.  Any vacation or other paid
time off which is not used in any year shall not accrue, nor shall Company be
liable for any such benefits not used by You prior to the termination of Your
employment with the Company.

 

2.3                                 Your Expenses.  Company agrees that it will
reimburse You for all reasonable business expenses incurred by You during the
term of Your employment hereunder, provided that such expenses be incurred in
connection with the performance by You of Your duties hereunder and are incurred
and accounted for by You in accordance with Company’s policies as established
for its employees.  For travel expenses, the level of reimbursement shall
include First Class domestic and international travel.

 

Section 3:                                         Confidentiality and
Non-Disclosure

 

3.1                                 Non-Disclosure of Confidential Information. 
You acknowledge that during Your employment by Company You shall have access to
and possession of information which (a) is proprietary and confidential; (b)
belongs to and represents the sole and exclusive property of the Company and/or
its affiliates; and (c) is a unique asset integral to the business of the
Company for which the Company has paid a substantial amount, and the use or
disclosure of which contrary to the requirements of this Agreement would cause
the Company irreparable harm and damage.  Except as otherwise provided for in
this Agreement, You agree that, except as authorized in writing by Company and
for its benefit, or as required in the performance of Your duties hereunder, for
himself or others, (a) You will not at any time, whether during or after the
termination or cessation of Your employment, disclose, distribute, or
disseminate to any person, firm, partnership, joint venture, corporation,
limited liability company, or other entity (“Person”), or make public, any
Confidential Information (as defined below); and (b) You will keep strictly
confidential all matters and information entrusted to You and shall not use or
attempt to use any such Confidential Information in any manner which may injure
or cause loss, or may be calculated to injure or cause loss, whether directly or
indirectly, to Company.

 

2

--------------------------------------------------------------------------------


 

3.2                                 Nature and Definition of “Confidential
Information”.  “Confidential Information” means and includes any and all of the
following, whether or not patentable, registrable or otherwise susceptible to
protection under federal, state or foreign patent, trademark, copyright and
other laws:

 

3.2.1                        intellectual property, inventions, concepts,
discoveries, improvements, inventions, methods, information, processes,
practices, specifications, techniques, products, devices, technologies, data,
know-how, and other proprietary rights;

 

3.2.2                        designs, drawings, photographs, graphs, samples,
sketches, compositions, computer software and database technologies and
applications, computer software and programs (including object code and source
code), and related documentation to all of the above;

 

3.2.3                        any trade secrets concerning the Business or
affairs of the Company, financial and operating information, service
specifications and concepts, marketing plans, budgets, the names and terms of
employment of key personnel, strategies, customer lists, pricing policies and
lists, services, and procedures; and

 

3.2.4                        notes, analyses, studies, summaries and other
material prepared by or for Company containing or based on, in whole or in part,
any information included in the foregoing.

 

3.3                                 Permitted Disclosure.  If You are required
(by deposition, interrogatories, requests for information or documents,
subpoena, civil investigative domain or other process) to disclose all or any
part of any Confidential Information, You will first provide Company with prompt
notice of such requirement, as well as notice of the terms and circumstances
surrounding such requirements, so that Company may seek an appropriate
protective order or waive compliance with the provisions of this Agreement in
writing.  In any event, You may only disclose that portion of such Confidential
Information as You are advised in writing by Your legal counsel as being
required to be disclosed.

 

3.4                                 Destruction or Return on Termination.  Upon
termination of Your employment hereunder, You shall, upon request of Company,
return to Company all writings and materials comprising any part of the
Confidential Information without retaining any copies, extracts or other
reproductions thereof; and, to the extent not returned to Company, You will
certify in writing to Company any such materials or writings which were
destroyed by You.

 

Section 4:                                         Ownership of  Your Inventions

 

4.1                                 Inventions and Related Matters.  You agree
that Company shall have sole and exclusive ownership rights in any conception,
ideas, invention, improvement, or know-how (whether or not patentable) arising
out of, resulting from, or derivative of Your duties and services as an employee
of Company or undertaken within the scope of Your duties hereunder.  Any
resulting or derivative rights, including patent, trademark, service mark or
other rights, shall be and become the exclusive property of Company and Company
shall be exclusively entitled to the entire right, title and interest existing
with respect hereto.  In furtherance thereof, at Company’s request, You agree to
convey and assign to Company the entire right, title and interest of You, if
any, in and to any conceptions, ideas, inventions, improvements, or know-how
which arise out of, result from, or are derivative of, Your duties and services
as an employee of Company or undertaken within the scope of Your duties
hereunder.

 

4.2                                 Original Works.  Any work subject to
protection under applicable copyright laws (including, but not limited to,
software code and applications), whether published or unpublished, created by
You in connection with or during the performance of Your duties or services
hereunder shall be considered a work made for hire to the fullest extent
permitted by law, and all right, title and interest therein, including

 

3

--------------------------------------------------------------------------------


 

the worldwide copyrights, shall be the sole and exclusive property of Company as
the employer and party specially commissioning such work.  In the event that any
such copyrightable work or portion thereof shall not be legally qualified as a
work made for hire or shall subsequently be so held, You agree to properly
convey to Company the entire right, title and interest in and to such work or
portion thereof, including but not limited to the worldwide copyrights,
extensions of such copyrights, and renewal copyrights therein, and further
including all rights to reproduce the copyrighted work, to prepare derivative
works based on the copyrighted work, to distribute copies of the copyrighted
work, to display the copyrighted work, and to register the claim of copyright
therein and to execute any and all documents with respect thereto.

 

Section 5:                                         Your Conduct;
Non-Contravention

 

5.1                                 Your Conduct.  In order to maintain and
enhance Company’s standing and integrity in the business community, the business
and personal conduct of You shall be totally professional and above reproach;
and You shall at all times observe the highest standards of professionalism and
courtesy in Your behavior with the public, colleagues, employees, customers and
competitors.

 

5.2                                 Non-Contravention.  You represent and
warrant that You are under no obligation to, and/or no conflict or non-compete
agreements or understandings exist with, any person or entity which are in any
way inconsistent with, or which impose any restriction upon Your acceptance of
employment under this Agreement with the Company.  You are not in default under,
or in breach of, any agreement requiring You to preserve the confidentiality of
any information, client lists, trade secrets or other confidential information;
and neither the execution and delivery of this Agreement nor the performance by
You of Your obligations under this Agreement will conflict with, result in a
breach of, or constitute a default under, any employment or confidentiality
agreement to which You are a party or to which You may be subject.

 

Section 6:                                         Non-Competition and
Non-Solicitation

 

6.1                                 Acknowledgments by You.  You acknowledge
that: (a) the services to be performed by You under this Agreement are of a
special, unique, unusual and intellectual character; (b) Company’s Business is
in international scope, Company’s processes and technologies having wide
application throughout the world; (c) Company competes with entities and persons
having access to markets and capital similar or superior to that possessed by
the Company; (d) the restrictive covenants applicable to You will not prevent
You from obtaining other gainful employment after separating from Company; (e)
the provisions of this Section are reasonable and necessary in order to protect
Company’s business; and (f) You have consulted with, or been advised by the
Company that You should consult with, an independent legal counsel concerning
Your undertakings set forth in, and the provisions of, this Agreement.

 

6.2                                 Covenants of You.  In consideration of the
foregoing acknowledgments by You, and in consideration of the compensation and
benefits to be paid or provided to You by Company, You covenant and agree that
You will not, directly or indirectly:

 

6.2.1                        during the period of, and except in the course of,
Your employment hereunder, and for three (3) years after termination of
employment hereunder, on behalf of Yourself or any person, engage or invest in,
solicit investment in, own, manage, operate, finance, control, be employed by or
associated with, provide services or advice to, be a director of, or participate
in the ownership, management, operation, or development of, or otherwise be
associated or connected with, [a] any business which operates pizza restaurants,
any food service manufacturing and distribution business which services any
pizza restaurant chain with 400 or more restaurants at any time during your
tenure with the Company, [b] any other food or restaurant business which the
Company may develop or acquire during Your tenure with the Company

 

4

--------------------------------------------------------------------------------


 

or [c] any business that is competitive with the Company or its affiliates;
provided, however, that nothing herein will preclude You from owning and holding
not more than one percent (1%) of any mutual funds or class of securities of any
enterprise if such funds or securities are listed on any national or regional
exchange or have been registered under Section 12(g) of the Securities Act of
1934; or

 

6.2.2                        without the prior written consent of Company,
during the period of, and except in the course of, Your employment hereunder,
and for three (3) years after termination of employment hereunder solicit any of
Company’s direct or remote clients, customers, suppliers, contractors, employees
or other related parties; or

 

6.2.3                        except on behalf of the Company, whether for the
Your account or for the account of any other person, at any time during the
period of Your employment hereunder, and for three (3) years after termination
of employment hereunder, solicit the patronage of any person if such person is a
customer or prospective customer of the Company, or was a customer of the
Company during any time within 12 months prior to termination of employment,
whether or not You had personal contact with such person during the term of Your
employment by the Company.

 

Section 7:                                         Termination

 

7.1                                 Termination by the Company.  Your employment
with Company under this Agreement, Your rights to compensation and benefits
under this Agreement or otherwise, shall terminate (except as otherwise herein
provided) as follows:

 

7.1.1                        Death or Disability.  This Agreement and Your
engagement hereunder shall terminate upon Your death.  If You become
substantially unable to perform the essential duties and functions of Your
position under this Agreement with or without reasonable accommodation for a
period of one hundred eighty (180) days or more during any 12-month period
because of a disability or any medically determinable physical or mental
impairment, Company may, at its election, terminate Your employment hereunder
and all of Company’s obligations relating thereto by giving You ten (10) days
prior written notice.  Upon termination pursuant to this Section 7.1.1, You
shall not be entitled to any Base Salary, Bonus, severance, or any other
benefits, except for amounts accrued and earned prior to the effective date of
termination and except for those, if any, required to be extended by applicable
law.  The disposition of any stock options in existence at the time of Your
Death or disability shall be governed by the terms of the Company’s stock option
plan.

 

7.1.2                        Termination By Company For “Cause”.  Company may,
immediately and unilaterally, terminate Your employment hereunder for “cause” at
any time.  Termination shall be for “cause” if it is based on any of the
following: (i) indictment or conviction of You of any felony, or conviction of
You of any misdemeanor reasonably determined by the Company to involve moral
turpitude; (ii) Your acts or omissions involving willful or intentional
malfeasance or misconduct that is, or may reasonably be expected to be,
injurious to the Company, its business, reputation, prospects, or otherwise;
(iii) commission of any act of fraud or embezzlement against Company; (iv)
inability to legally perform Your duties for any reason in the Louisville,
Kentucky area; (v) authorizing or making significant financial expenditures or
commitments beyond Your authority or levels budgeted by the Company and approved
by the board of directors of the Company; and (vi) any act or omission by You
constituting a material breach of Your obligations under this Agreement,
provided, however, that Your employment shall not be terminated “for cause”
under subsections (v) and (vi) unless you have been given written notice by the
Board stating the basis for such termination, and a reasonable period of twenty
(20) days to cure the neglect or conduct that is the basis of such claim, so
long as that neglect or conduct relates directly to the substance of Your
performance as CEO.  If You fail to cure such conduct, or such conduct cannot be
cured, You shall have an opportunity to be heard by a quorum of the full Board
or an appropriate

 

5

--------------------------------------------------------------------------------


 

Committee thereof and after such hearing, the Board (or Committee, if
applicable) gives You written notice confirming that, in the judgment of a
majority of the disinterested directors of the Company, “cause” for terminating
Your employment on the basis set forth in the original notice exists.  In the
event of a termination for “cause” pursuant to the provisions of this Section,
You shall not be entitled to any Base Salary, Bonus, severance salary, or any
other benefits, except for amounts accrued prior to the effective date of
termination and except for those, if any, required to be extended by applicable
law.

 

7.1.3                        Termination By Company Without “Cause”.  The
Company may, immediately and unilaterally, terminate Your employment hereunder
at any time without cause by giving You three (3) weeks’ advance written notice
of Company’s election to terminate.  You shall not thereafter be entitled to any
Base Salary, Bonus, or any other benefits, except for the following:

 

7.1.3.1               vacation pay, if any, granted prior to the effective date
of termination;

 

7.1.3.2               those benefits, if any, required to be extended by
applicable law; and

 

7.1.3.3               If You are terminated without cause within the first three
years of employment, You shall be entitled to receive severance in the amount of
two years’ base salary payable in 24 monthly installments.  If You are
terminated without cause after three years of employment, You shall be entitled
to receive severance in the amount of one year’s base salary payable in 12
monthly installments.  During the severance period, You shall continue to serve
the Company in the role of consultant and Your stock options shall remain
eligible for vesting under the Company’s stock option plan during that time
period.  You shall not be entitled to any further severance or other benefits,
except for amounts accrued prior to the effective date of termination and except
for those, if any, required to be extended by applicable law.

 

7.1.3.4               Severance payments provided in Section 7.1.3.3 (whether
arising under Section 7.1.3 or 7.2.1) are specifically conditioned upon Your
execution of a written agreement constituting a general release and waiver of
rights and claims against the Company, in the form and pursuant to the terms and
conditions of such agreements generally applicable to executive employees of the
Company who are eligible for severance payments, determined as of the time of
Your employment termination.

 

7.2                                 Termination By You.  You may, immediately
and unilaterally, terminate Your employment hereunder at any time by giving the
Company three (3) weeks’ advance written notice of Your election to terminate. 
Upon termination by You, You shall not be entitled to any further Base Salary,
severance or other benefits, except for amounts accrued prior to the effective
date of termination and except for those, if any, required to be extended by
applicable law.

 

7.2.1                        Good Reason Termination.  You may terminate Your
employment hereunder for “Good Reason” at any time during term.  “Good Reason”
shall mean, without Your prior written consent, other than a result of your
termination for cause (as defined above) or as a result of Your permanent
disability:  (i) reduction in Your Base Salary below the Base Salary amount set
forth in Exhibit A; (ii) the assignment of duties substantially inconsistent
with Your position, duties, titles, offices or responsibilities; (iii) the
withdrawal of a material part of, or a material diminution in, You position,
duties, titles, or responsibilities to the degree that You determine in good
faith that You cannot exercise the authority of Your offices; (iv) the material
breach by the Company of its material obligations hereunder; (v) a Change in
Control has occurred (as defined below); provided, however, that “Good Reason”
shall not exist under sections (i) – (iv) unless You have given written notice
to the Board stating the specific basis for such “Good Reason,” and the Board
has been given a reasonable period of twenty (20) days after receipt of such
written notice to cure the breach or conduct that is the basis of such claim. 
If the Company fails to cure the basis of such claim within the twenty (20) day
period, You are entitled to resign and upon such

 

6

--------------------------------------------------------------------------------


 

resignation will receive all the benefits as shown in paragraph 7.1.3, except
that if Good Reason is based on a Change in Control, the vesting of stock
options shall be governed by the Company’s stock option plan.

 

7.3                                 A “Change in Control” shall mean (i) the
acquisition by any person after the date hereof of beneficial ownership of 50%
or more of the voting power of the Company’s outstanding voting stock, (ii)
three or more of the current members of the Board ceasing to be members of the
Board (unless any replacement director is elected by a vote of either at least
75% of the remaining directors, or of at least 75% of the shares entitled to
vote on such replacement) or (iii) approval by the stockholders of the Company
of (a) a merger or consolidation of the Company with another corporation if the
stockholders of the Company immediately before such vote will not, as a result
of such merger or consolidation, own more than 50% of the voting stock of the
corporation resulting from such merger or consolidation, or (b) a complete
liquidation of the Company or a sale of all, or substantially all, of the assets
of the Company.  Notwithstanding the foregoing, a Change in Control shall not
occur solely because 50% or more of the joint stock of the Company is acquired
by (i) a trust which is part of an employee benefit plan maintained by the
Company or its subsidiaries or (ii) a corporation which, immediately following
such acquisition, is owned directly or indirectly by the stockholders of the
Company in the same proportion as their ownership of stock in the Company
immediately prior to such acquisition.

 

7.4                                 Effect of Termination.  Upon termination of
Your employment hereunder, the obligations and commitments of You set forth in
Sections 3 and 6, and the provisions of Sections 4, 8 and 9, shall continue in
effect and survive termination.

 

Section 8:                                         Notice

 

Any notice or other communication under this Agreement shall be in writing and
shall be deemed to have been given when delivered personally against receipt
therefor; two days after being sent by Federal Express or similar overnight
delivery; or three days after being mailed registered or certified mail, postage
prepaid, to a Party hereto at the address set forth beneath such Party’s
signature below, or to such address as such Party shall give by notice hereunder
to the other Party to this Agreement.

 

Section 9:                                         Miscellaneous

 

9.1                                 Governing Law.  This Agreement shall be
governed by and construed in accordance with the substantive laws of the
Commonwealth of Kentucky and the laws of the United States.  No conflicts of law
or similar rule or law that might refer the governance and construction of this
Agreement to the laws of another state, republic or country shall be considered.

 

9.2                                 Dispute Resolution.  Pursuant to the Federal
Arbitration Act, any claim or proceeding seeking to enforce any provision of, or
based on any right arising out of, this Agreement, or statutory or common law
disputes arising out of the employment relationship and/or its termination
including, without limitation, all Title VII, FMLA, FLSA, ADEA, ADA, and ERISA
claims and/or any state law claims, must be brought as a claim in arbitration
under the National Rules for the Resolution of Employment Disputes of the
American Arbitration Association then in effect (“AAA Rules”) within six (6)
months of the date any such claim or cause of action arises.  Any such
arbitration proceeding must be heard in Louisville, Kentucky, and will be
governed by the AAA Rules.  The arbitrator shall be governed by the laws as
would apply in any federal court within the Commonwealth of Kentucky.  The
decision of the arbitrator would be final and binding and all expenses of the
arbitrator and arbitration would be borne equally by the Company and You, unless
the applicable substantive law requires a different allocation of expenses, in
which event the arbitrator may determine such allocation in accordance with the
law.  Each of the Parties hereto consents to the application of AAA Rules and
waives any objection as to venue or

 

7

--------------------------------------------------------------------------------


 

jurisdiction.  Process in any action or proceeding referred to in the preceding
sentence may be served on any Party anywhere in the world.  Notwithstanding
anything in the foregoing to the contrary, the Company and You agree that before
instituting formal proceedings under the AAA Rules, the aggrieved party must
submit the claim or dispute to non-binding mediation.  The selection of the
mediator would be the prerogative of the aggrieved party and the costs of such
mediation would be shared equally by the Company and You, unless the applicable
substantive law requires a different allocation of costs, in which event the
mediator may determine such allocation in accordance with the law.

 

9.3                                 Severability.  If any provision of this
Agreement is determined by a court of competent jurisdiction to be unenforceable
for any reason, such provision shall be deemed to be severable, and this
Agreement shall otherwise continue in full force and effect.  Any provision of
this Agreement held invalid or unenforceable only in part or degree will remain
in full force and effect to the extent not held invalid or unenforceable.

 

9.4                                 Assignments; Binding Effect.  This Agreement
and the schedule attached shall be binding upon and inure to the benefit of the
Company, its successors and assigns, including any entity which acquires all or
substantially all of the Company’s assets to which the Company’s rights and
obligations hereunder are assigned.  This Agreement shall be binding upon and
inure to the benefit of You and Your personal representatives, but the
obligations undertaken herein by You shall not and may not be transferred or
assigned and any purported transfer or assignment thereof shall be null and void
ab initio.

 

9.5                                 Entire Agreement; Modifications.  This
Agreement and the schedule attached contains the entire agreement and
understanding of the Parties with respect to the subject matter hereof,
supersedes any prior agreements and understandings with respect thereto, and
cannot be modified, amended or waived, in whole or in part, except in writing
signed by the Party or Parties to be charged.  Any such purported modification,
amendment or waiver shall be null and void absent such writing.

 

9.6                                 Waivers.  A discharge of the terms of this
Agreement shall not be deemed valid unless by full performance by the Parties or
unless corroborated by a writing signed by the Parties.  A waiver by Company of
any breach by You of any provision or condition provided for in this Agreement
to be performed or observed by You shall not be deemed a waiver of any similar
or dissimilar provisions or conditions at the same or any prior or subsequent
time.  The Parties covenant and agree that if a Party fails or neglects for any
reason to take advantage of any of the terms, remedies or rights provided for in
this Agreement or under applicable law, such failure or neglect shall not be
deemed a waiver of any such terms, remedies or rights subsequently arising, or
as a waiver of any of the terms, covenants or conditions of this Agreement or
the requirement for performance or observance thereof.  None of the terms,
covenants and conditions of this Agreement may be waived by a Party except in a
writing signed by such Party.

 

9.7                                 Expense of Enforcement.  If, as a
consequence of any dispute arising under or with regard to this Agreement or its
performance, any Party shall be required to retain the services of legal counsel
or to initiate any proceeding, it is understood that each Party shall be
required to bear their own costs including attorney fees, filing fees, or any
other costs associated with the proceeding, unless the applicable substantive
law requires a different allocation of fees and costs, in which event the
tribunal may determine such allocation in accordance with the law.

 

9.8                                 Remedies and Enforcement.  If there should
occur any breach or threatened breach by You of any of the covenants,
restrictions or requirements set forth in Sections 3, 4 or 6 of this Agreement,
You acknowledge and agree that Company’s remedies at law are or may be
inadequate to redress the same and Company shall be entitled to seek an
injunction, restraining order, specific enforcement or other equitable relief in
regard thereto, notwithstanding the provisions of Section 9.2 above.

 

8

--------------------------------------------------------------------------------


 

9.9                                 Waiver of Jury Trial.  THE PARTIES HERETO
HEREBY WAIVE A JURY TRIAL IN ANY PROCEEDING OR LITIGATION WITH RESPECT TO THIS
AGREEMENT, THE EMPLOYMENT RELATIONSHIP OR ITS TERMINATION.

 

9.10                           Counterparts.  This Agreement may be executed in
one or more counterparts, each of which shall be considered an original but all
of which together shall constitute one and the same agreement.

 

IN WITNESS WHEREOF, the Parties have executed and delivered this Agreement at
Louisville, Kentucky on the respective dates shown beneath their signatures
below, but effective as of the Effective Date.

 

 

YOU:

 

 

 

 

 

/s/ Nigel Travis

 

 

NIGEL TRAVIS

 

Date: January 30, 2005
Your Notice Address:
4316 Beverly Drive
Dallas, TX 75205

 

 

 

 

 

COMPANY:

 

 

 

PAPA JOHN’S INTERNATIONAL, INC.

 

 

 

 

 

By:

/s/ John H. Schnatter

 

 

 

 

Title:

Chairman

 

 

 

 

Date: January 30, 2005
Company Notice Address:

2002 Papa Johns Boulevard

Louisville, Kentucky 40299-2334
Attn: General Counsel

 

9

--------------------------------------------------------------------------------


 

SCHEDULE A

 

[Attached to and to be made a part of the Employment Agreement]

 

Name of Employee:                                        Nigel Travis

 

Position/Title:                                                                
Chief Executive Officer and President, effective April 1, 2005.  Upon execution
of this Agreement, through March 31, 2005, you shall be employed by the Company
as Executive Vice President, with such part-time responsibilities as agreed, not
to exceed an average commitment of one (1) day per week.  You shall be appointed
to serve on the Company’s Board of Directors in the class of directors whose
terms expire at the 2005 Annual Meeting of the Company’s shareholders, and shall
be nominated by the Board for election at the 2005 Annual Meeting to serve a
three-year term expiring at the 2008 Annual Meeting.

 

Duties:                                                        As an executive
officer You shall report to, and be subject to the supervision of, the Board of
Directors of Papa John’s International, Inc. and the Company’s Executive
Chairman, or to such other non-executive Board chairman as the Company may
designate.  You shall be responsible for the overall direction, management and
execution of the Company’s strategic and operating plans developed to meet the
needs and requirements of the Company’s constituencies.  Without limiting the
generality of the foregoing, Your responsibilities shall include the following:

 

Primary responsibility for the Company’s overall financial, administrative and
operational performance.

 

In conjunction with the Executive Committee Chairman and the Board, development
of the Company’s short and long term strategic plans for continuation and
expansion of the Company’s existing and new business.

 

Oversee the senior management team’s development and execution of the operating
plans and initiatives; and coordinate activities and initiatives of the
Company’s key departments (e.g., operations, information technology,
marketing/sales, and finance/accounting).

 

Responsible for the professional development and evaluation of all senior
management team members.

 

Serve as management’s representative at meetings of the Board.

 

Have authority for acquisitions and divestitures without Board approval in
accordance with the policies of the Company as adopted by the Board from time to
time.

 

Full and final responsibility for CUSTOMER SATISFACTION.

 

Term of Agreement:                                 Sixty (60) months.

 

Start Date:  Your start date is scheduled for January 31, 2005, with the
understanding that due to the need to relocate Your family, You may not be
physically in the Louisville, Kentucky area on that date.

 

10

--------------------------------------------------------------------------------


 

Base
Salary:                                                                         
$60,833.33 monthly ($730,000.00 annualized), paid weekly, commencing April 1,
2005.  $2,798.72 weekly through March 31, 2005.

 

Bonus Eligibility:                                                You shall be
eligible to receive an annual bonus targeted at 100% of salary with a maximum
payout of 190% of salary.  For 2005, bonus eligibility and payment will be
pro-rated, based upon Your start date.  If the criteria for attaining bonus are
met, the Company plans to make bonus payments to its officers on a quarterly
basis as follows:  Q1 – 15%; Q2 – 15%;
Q3 – 15%; and Q4 – 55% (100% in the aggregate).  Bonus payments are presently
based on the following criteria:  cumulative operating income, comparable store
sales growth, and store level transactions.  Bonus criteria and amounts are
reviewed annually by the Compensation Committee of the Board to ensure bonuses
are driving executive performance in an effective manner.  All bonus payments
shall be subject to all applicable Federal, state and local withholding, payroll
and other taxes.

 

New Hire Grant:                                                    Upon
execution of this Agreement you shall receive a sign-on bonus grant of 200,000
options under the 1999 Papa John’s International, Inc. Team Member Stock
Ownership Plan, effective January 31, 2005.*

 

Stock Options:                                                              You
shall also be eligible for an annual grant, as of each anniversary date of the
commencement of your employment, of 85,000 stock options (prorated for 2005).*

 

Long-Term

Incentive Program:                                       In addition to the
stock option provisions set forth above, you shall participate in Papa John’s
Executive Long-Term Incentive Program on a pro-rated basis, calculated as of
Your start date.  That Program consists of the following:

 

•                  Performance Share Plan – 3-year performance period based on
shareholder return versus peer group – Annual performance share grant of 10,000
(prorated for 2005).

Example:  40th percentile versus peer group results in award of 50% of target;
50th = 100%; 75th = 200%.

 

•                  You shall be entitled to a annual stock option grant by Papa
John’s up to two times the number of shares of Papa John’s stock purchased by
You on the open market or owned by you and designated under the incentive
program (not to exceed (a) 20,000 options per annum or (b) 60,000 options in
2005, in lieu of 2006 and 2007 annual matching grants).*

 

Papa John’s also has minimum stock ownership guidelines for its executives.  As
CEO, You will be required to own shares whose aggregate value equals or exceeds
five times Your annual salary.  This ownership requirement must be accomplished
within the first five years of Your employment.

 

11

--------------------------------------------------------------------------------


 

Other Benefits:                                                          You
shall be entitled to participate in Papa John’s Deferred Compensation Plan (up
to 100% of annual cash compensation (base and bonus)), 401(K) program, medical,
dental, life insurance, and other standard benefits afforded to Papa John’s team
members.

 

Relocation

Expenses:                                          Papa John’s will provide You
with a lump sum payment in the amount of $175,000 (plus 39% grossup for taxes)
to cover reasonable moving and related expenses incurred by You and Your family
in connection with Your move to the Louisville, Kentucky area.

 

*Note:  All option grants by the Company shall have a two year cliff vest with a
five year expiration term.  Shares received upon exercise, net of payment of
option price and applicable taxes, must be held at least one year following
exercise.

 

12

--------------------------------------------------------------------------------